

114 S2553 IS: Kari’s Law Act of 2016
U.S. Senate
2016-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2553IN THE SENATE OF THE UNITED STATESFebruary 11, 2016Ms. Klobuchar (for herself, Mrs. Fischer, Mr. Schatz, Mr. Cornyn, and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Communications Act of 1934 to require multi-line telephone systems to have a default
			 configuration that permits users to directly initiate a call to 9–1–1
			 without dialing any additional digit, code, prefix, or post-fix, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Kari’s Law Act of 2016. 2.Default configuration of multi-line telephone systems for direct dialing of 9–1–1 (a)In generalTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the end the following:
				
					721.Default configuration of multi-line telephone systems for direct dialing of 9–1–1
 (a)DefinitionIn this section, the term multi-line telephone system has the meaning given the term in section 6502 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1471).
 (b)Direct initiation of calls to 9–1–1A person engaged in the business of manufacturing, importing, selling, leasing, or installing multi-line telephone systems may not manufacture or import for use in the United States, sell or lease or offer to sell or lease in the United States, or install in the United States a multi-line telephone system unless the default configuration of the system allows a user to directly initiate a call to 9–1–1 from any station equipped with dialing facilities—
 (1)without requiring the user to dial any additional digit, code, prefix, or post-fix, including any trunk-access code (such as the digit 9); and
 (2)regardless of whether the user is required to dial such a digit, code, prefix, or post-fix for other calls.
							(c)On-Site notification
 (1)In generalA person engaged in the business of installing multi-line telephone systems, in installing a system described in paragraph (2), shall configure the system to provide a notification to a central location—
 (A)at the facility where the system is installed; and (B)when a person at the facility initiates a call to 9–1–1 using the system.
 (2)ConfigurationA system described in this paragraph is a multi-line telephone system that is able to be configured to provide the notification described in paragraph (1) without an improvement to the hardware of the system.
 (d)EnforcementThis section shall be enforced under title V, except that section 501 applies only to the extent that the section provides for the imposition of a fine..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to a multi-line telephone system that is manufactured, imported, offered for first sale or lease, first sold or leased, or installed after the date that is 2 years after the date of the enactment of this Act.